DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This final Office action is in response to the Amendment filed August 1, 2022 which was filed in response to the non-final Office action of March 1, 2022 (‘previous action’).
The drawing objection, specification objections, and claim objections made in the previous action are withdrawn in view of the amendments made to each.
Claim interpretation under 35 U.S.C. 112(f) will not be invoked in view of amendments and arguments presented in the Amendment filed August 1, 2022.
The 35 U.S.C. 112(b) rejections in the previous action are withdrawn in view of the amendments and arguments presented in the Amendment filed August 1, 2022.
The 35 U.S.C. 102(a)(1) rejection made in the previous action is withdrawn in view of the amendments made to the claims.

Response to Arguments
Applicant’s arguments made in the Remarks section of the Amendment filed August 1, 2022 with respect to the rejection of claims 1, 5-10, 12-16 and 21 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the claims necessitated by amendment, a new ground of rejection is made in view of U.S. Patent No. 2,023,598 to Kronquest, hereinafter KRONQUEST.

Claim Objections
Claim 1 is objected to because of the following informality:  lines 30 and 31 of claim 1 reads in relevant part, “…the second stop member is on an opposite side of the second pivot axle, the first stop member being interfaceable with a second screw…”.  Emphasis added.  Examiner understands the amendments to claim 1 such that the relevant part of lines 30 and 31 of the claim should read, “…the second stop member is on an opposite side of the second pivot axle, the second stop member being interfaceable with a second screw…”.  Appropriate correction is required.  Claim 1 will be interpreted to read as such for examination purposes.
Claim 1 is further objected to because of the following informality:  lines 32 and 33 of claim 1 reads in relevant part, “…whereupon the second screw limits that pivoting of the second roller trunnion relative to the frame in a first direction.”  Emphasis added.  Examiner understands the amendments to claim 1 such that the relevant part of lines 32 and 33 should read, “…whereupon the second screw limits second direction.”  Appropriate correction is required.  Claim 1 will be interpreted to read as such for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "lower end can handling assembly" in the eighth line of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The phrase “lower end can handling assembly” will be interpreted as “lower chuck” for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9-10, 13-16 and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2013/0108399 A1 by Aldred et al. (hereinafter ALDRED) in view of KRONQUEST.
Regarding claim 1, ALDRED discloses a can seaming apparatus (100 in Fig. 1; ¶[0029]) comprising:
a frame (see ‘Frame’ annotation in Fig. 9 of ALDRED reproduced below);
a lower chuck (120 in Fig. 9; ¶[0041]) rotatably mounted to the frame (¶[0041] discloses lower table chuck 120 is mounted on a bearing that allows lower table chuck 120 to rotate with upper chuck 103 as shown in Fig. 9) and structurally configured to retain a lower rim of a blank of a can (¶[0041] discloses lower table chuck 120 engages the bottom of can 104 as shown in Fig. 9), and an upper chuck (103 in Fig. 9; ¶[0041]) rotatably mounted to the frame and structurally configured to retain an upper cap of the can (¶[0041] discloses chuck 103 is rotatable and Fig. 9 shows chuck 103 engaged with the upper part of can 104), the lower chuck translatable toward and away from the upper chuck (¶[0041] discloses lower table chuck 120 is moved up and down with respect to upper chuck 103 by pneumatic cylinder 121 as shown in Fig. 9), with the upper chuck and the lower chuck rotating about an axis of rotation (upper chuck 103 is rotated by the motor (111 in Fig. 4; ¶[0035]) which rotates can 104 and lower table chuck 120 in Fig. 9, establishing a common rotational axis passing through the center of the chucks and the can);
a motor (111 in Fig. 4; ¶[0035]) coupled to one of the upper chuck and the lower chuck so as to be rotatable about the axis of rotation (¶[0035] discloses motor 111 is connected to chuck 103 through shaft 113 (Fig. 4)); and
first seam forming subassembly (101, 105, 109, 114, 118 and 119 in Fig. 6; ¶[0037]) including a first roller (101 in Fig. 6) rotatably coupled to a first roller trunnion (see ‘Trunnion’ annotation in Fig. 6 of ALDRED reproduced below), the first roller trunnion being pivotably coupled to the frame about a first pivot axle (the trunnion holding roller 101 is coupled to the frame through pivot 114 in Fig. 6; ¶[0037]), the first pivot axle being spaced apart from an axis of rotation of the first roller (Fig. 6 shows pivot 114 spaced apart from roller 101), with a first lever extending outwardly from the first roller trunnion (arm 105 extends outwardly from the trunnion that holds roller 101 in Fig. 6; ¶[0037]); and
a second seam forming subassembly (102, 106, 110, 115, 116 and 117 in Fig. 6; ¶[0037]) including a second roller (102 in Fig. 6) rotatably coupled to a second roller trunnion (see ‘Trunnion’ annotation in Fig. 6 of ALDRED below), the second roller trunnion being pivotably coupled to the frame about a second pivot axle on a side opposite the first pivot axle (the trunnion holding roller 102 is coupled to the frame through pivot 115 in Fig. 6; ¶[0037]), the second pivot axle being spaced apart from an axis of rotation of the second roller (Fig. 6 show pivot 115 spaced apart from roller 102), with a second lever extending outwardly from the second roller trunnion (arm 106 extends outwardly from the trunnion that holds roller 102 in Fig. 6; ¶[0037]).

    PNG
    media_image1.png
    576
    458
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    450
    417
    media_image2.png
    Greyscale

ALDRED does not disclose first and second stop members as amended into claim 1 on August 1, 2022.
KRONQUEST teaches a seamer for cans (Fig. 1; Title) with first and second seaming rolls (33 and 48 in Figs. 2 and 3; p. 2, col. 1, line 58 through col. 2, line 30) rotatably coupled to trunnions on arms (34 and 49 in Figs. 2 and 3) which are pivotably coupled to the frame (standards 2 in Figs. 2 and 3).  Adjustable abutment screws (45 and 54 in Figs. 2 and 3) threadedly coupled to the frame (screws 45 and 54 are threadedly coupled with levers 40 and 51, respectively, that are fixed to standards 2 in Figs. 2 and 3) act as stop members extending outwardly from the trunnions in opposite directions limiting pivoting of the trunnions.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate stop members as taught by KRONQUEST into the seaming apparatus of ALDRED in expectation of increasing repeatability and accuracy of ALDRED’s apparatus as emphasized throughout the disclosure of ALDRED.  A person of ordinary skill would incorporate stop members like those of KRONQUEST into the seaming apparatus of ALDRED by adding them to the frame at the points annotated ‘Stop’ in Fig. 9 of ALDRED reproduced below in a manner like that of KRONQUEST to provide the predictable result of increasing control over movement of the seaming rollers.

    PNG
    media_image3.png
    575
    564
    media_image3.png
    Greyscale


Regarding claim 9, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 1 unpatentable as explained above.  ALDRED further discloses including a first roller position adjustment (107 in Fig. 4; ¶[0035]), adjusting the vertical position of the first roller relative to the upper chuck (103 in Fig. 4), so as to alter a point of contact on the at least one of the blank (104 in Fig. 4) and the top cap.
Regarding claim 10, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 9 unpatentable as explained above.  ALDRED further discloses wherein the axis of rotation of the first pivot axle (114 in Fig. 6) and the first roller (101 in Fig. 6) is parallel to the axis of rotation of the upper chuck and the lower chuck.  The axis of rotation established by upper chuck 103 being rotated by motor 111 which rotates can 104 and lower table chuck 120 in Fig. 9 is shown in Fig. 9 as being parallel to the axis of rotation of pivot 114 and roller 101.
Regarding claim 13, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 1 unpatentable as explained above.  ALDRED further discloses wherein the first pivot axle (114 in Fig. 6) and the second pivot axle (115 in Fig. 6) are parallel to each other and parallel to the axis of rotation of the upper and lower chuck.  The axis of rotation established by upper chuck 103 being rotated by motor 111 which rotates can 104 and lower table chuck 120 in Fig. 9 is shown in Fig. 9 as being parallel with the pivot axles of pivots 114 and 115.
Regarding claim 14, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 13 unpatentable as explained above.  ALDRED further discloses wherein each of the first and second pivot axles (114 and 115 in Fig. 6) include an adjustment mechanism (height adjustment device 107 is associated with pivot 114 and height adjustment device 108 is associated with pivot 115 as shown in Fig. 4), which selectively alters a vertical position of the first roller relative to the upper chuck, and a vertical position of the second roller relative to the upper chuck, so as to alter a point of contact of the first roller and the second roller, respectively, on the at least one of the blank and the upper cap of the can (¶[0035]).
Regarding claim 15, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 14 unpatentable as explained above.  ALDRED further discloses wherein the first pivot axle (114 in Fig. 6) is positioned on one side of the upper chuck (103 in Fig. 6), and the second pivot axle (115 in Fig. 6) is positioned on a second side of the upper chuck.
Regarding claim 16, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 15 unpatentable as explained above.  ALDRED further discloses wherein the first roller (101 in Fig. 4) and the second roller (102 in Fig. 4) are each configured to contact the at least one of the blank (104 in Fig. 4) and the upper cap of the can on opposite sides.  Rollers 101 and 102 are shown in Fig. 4 as configured on opposite sides of can 104.
Regarding claim 23, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 1 unpatentable as explained above.  Roller 101 of ALDRED is not shown as being rotatably positioned within a slot of a c-shaped trunnion where the arm extends from one side of the c-shape and the stop member extends from another side of the c-shape.
However, KRONQUEST teaches use of a c-shaped trunnion (see ‘C-shaped Trunnion’ annotation added to Fig. 4 of KRONQUEST reproduced below) holding the seaming roll (33 in Fig. 4) in its slot, where a lever (arm 34 in Fig. 3) extends from one side of the c-shape and the stop member (45 in Figs. 2-4) extends from another side of the c-shape.

    PNG
    media_image4.png
    237
    461
    media_image4.png
    Greyscale


It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the c-shaped trunnion of KRONQUEST for the trunnion used in ALDRED to obtain the same predictable result of holding the trunnion, especially in view of the incorporation of the stops of KRONQUEST into ALDRED as previously explained in the rejection of claim 1 above.
Regarding claim 24, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 23 unpatentable as explained above.  KRONQUEST further teaches wherein the first lever (lever arm 34 in Figs. 2 and 3) extends perpendicularly from the first side of the c-channel shape and the stop member (screw 45 in Figs. 2 and 3) extends perpendicularly from the second side of the c-channel shape.
Regarding claim 25, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 23 unpatentable as explained above.  KRONQUEST further teaches wherein the second trunnion comprises a c-channel shape defining a second slot, with the second roller being rotatably positioned within the second slot (Fig. 1 shows seaming roll 48 held in a c-shaped trunnion like the one holding seaming roll 33 in Fig. 4), the second lever (49 in Figs. 2 and 3) extending from a first side of the c-channel shape, and the second stop member (54 in Figs. 2 and 3) extending from the second side of the c-channel shape.
Regarding claim 26, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 25 unpatentable as explained above.  KRONQUEST further teaches wherein the second lever (49 in Figs. 2 and 3) extends perpendicularly from the second side of the c-channel shape and the stop member (54 in Figs. 2 and 3) extends perpendicularly from the second side of the c-channel shape.
Regarding claim 27, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 1 unpatentable as explained above.  ALDRED further discloses wherein the axis of rotation (the axis of rotation established by upper chuck 103 being rotated by motor 111 which rotates can 104 and lower table chuck 120 in Fig. 9), the first pivot axle (114 in Fig. 6) and the second pivot axle (115 in Fig. 6) are coplanar.  Fig. 6 shows these three are coplanar in a plane passing through them horizontally.
Regarding claim 28, the prior art reference combination of ALDRED in view of KRONQUEST renders the seaming apparatus of claim 1 unpatentable as explained above.  As explained in the rejection of claim 1 above, the incorporation of stops within the frame of ALDRED at the points annotated in Fig. 9 of ALDRED above would involve screws 45 and 54 of KRONQUEST being threadedly engaged with the sidewalls of ALDRED as shown in the annotation.

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/               Supervisory Patent Examiner, Art Unit 3725